972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee.v.Richard Earl HOPKINS, Appellant.
No. 91-3352EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 4, 1992.Filed:  August 10, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Richard Earl Hopkins appeals his convictions on drug-related charges.  Hopkins contends the district court failed properly to instruct the jury on one of the charges and, in so doing, constructively amended the indictment.  Hopkins also contends the evidence is insufficient to support the jury's verdicts.  We have carefully considered Hopkins's contentions and find them to be without merit.  Hopkins's convictions are affirmed.  See 8th Cir.  R. 47B.